Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-15 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2018/108646 filed on September 29, 2018.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 6, 2020 and May 21, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: On page 9, paragraph 0038, line 6 “sognal” should be “signal”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9-10, 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds for which protection is sought is not clear.  Claims 3-4, 9-10, 14-15 recite “crosstalk image’ and “non-crosstalk image”.  Applicant refers to figure 2 showing an example of a commonly used H-crosstalk image.  However, it is not clear why this is a “crosstalk image”.  Further, it is not clear how to differentiate between a crosstalk image and a non-crosstalk image.
Claims 4, 10, 15 recite “provides a GND signal as the feedback compensation value”.  Applicant’s disclosure does not provide any guidance regarding what a GND signal encompasses in order to discern what “feedback compensation value” meets the claim limitation.  In order to further prosecution, Examiner has construed the limitation as corresponding to a condition when compensation is not necessary.
Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 9, 14 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “the timing controller providing a corresponding preset feedback compensation value to the power management circuit under different images”.  Claim 3 recites “The circuit for common voltage feedback compensation as claimed in Claim 1, wherein the timing controller provides, only under a crosstalk image, the corresponding feedback compensation value to the power management circuit for the crosstalk image”   Therefore, the features of claim 3 fails to include all the limitations of the claim upon which it depends because it recites features that would effectively remove the features recited " the timing controller providing a corresponding preset feedback compensation value to the power management circuit under different images ".  Thus dependent claim 3 fails the "Infringement Test" (see MPEP § 608.01(n), Section III, "Infringement Test" for dependent claims).
Claims 9, 14 recite similar claim limitations as claim 3, and thus are rejected under similar rational as claim 3 detail above.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, U.S. Patent Publication No. 2004/0169627 in view of Lee et al, U.S. Patent Publication No. 2015/0185744.
Consider claim 1, Hong teaches a circuit for common voltage feedback compensation, comprising: a timing controller (see Hong figure 1, element 600 signal controller and paragraphs 0028, 0041-0044 where signal controller generates control signals such as CONT1 include a vertical synchronization start signal STV for informing of start of a frame, a gate clock signal CPV for controlling the output time of the gate-on voltage V.sub.on and an output enable signal OE for defining the widths of the gate-on voltage V.sub.on) and a power management circuit (see Hong figure 1, element 710 Variable common voltage generator), the timing controller and the power management circuit being 

the timing controller providing a corresponding preset feedback compensation value to the power management circuit under different images (see Hong paragraphs 0062-0065 where predetermined adjusting values as function of the gray difference for the respective variable common voltages V.sub.com1-V.sub.com4 may be stored in an internal or external memory or look-up table); 

the power management circuit comprising a common voltage compensation circuit 




Consider claim 2, Hong as modified by Lee teaches all the limitations of claim 1 and further teaches wherein the feedback compensation value is pre-stored in a flash memory (see Hong paragraphs 0062-0065 where predetermined adjusting values as function of the gray difference for the respective variable common voltages V.sub.com1-V.sub.com4 may be stored in an internal or external memory or look-up table).

Consider claim 3, Hong as modified by Lee teaches all the limitations of claim 1 and further teaches wherein the timing controller provides, only under a crosstalk 

Consider claim 4, Hong as modified by Lee teaches all the limitations of claim 3 and further teaches wherein the timing controller provides a GND signal as the feedback compensation value to the power management circuit under non-crosstalk images (see Hong paragraphs 0066-0072 where when kickback voltage Vk equals 0 compensation is not necessary) .

Consider claim 5, Hong as modified by Lee teaches all the limitations of claim 1 and further teaches wherein the adder comprises a first input end, a second input end, and an output end, the first input end inputs the feedback compensation value (see Lee figure 5, element 2 adder, 1, divider and paragraph 0051-0052 where when the gate high voltage VGH is increased in a low temperature environment, using a thermistor, in order to compensate for degradation of gate in panel (GIP) characteristics in a low temperature environment, an output voltage from the divider 1 is increased.  In addition, an output from the adder 2, which adds the fed-back common voltage Vcom_FB to the voltage output from the divider 1, is increased. Accordingly, the differential amplifier OP1 outputs a common voltage compensated in accordance with the gate high voltage.) , the 

Consider claim 7, Hong as modified by Lee teaches a liquid crystal display (LCD) device (see Hong figure 1, and paragraph 0027 where FIG. 1 is a block diagram of an LCD according to an embodiment of the present invention), comprising a circuit for common voltage feedback compensation, 

the circuit for common voltage feedback compensation comprising: a timing controller (see Hong figure 1, element 600 signal controller and paragraphs 0028, 0041-0044 where signal controller generates control signals such as CONT1 include a vertical synchronization start signal STV for informing of start of a frame, a gate clock signal CPV for controlling the output time of the gate-on voltage V.sub.on and an output enable signal OE for defining the widths of the gate-on voltage V.sub.on) and a power management circuit (see Hong figure 1, element 710 Variable common voltage generator), the timing controller and the power management circuit being electrically connected (see Hong paragraph 

the timing controller providing a corresponding preset feedback compensation value to the power management circuit under different images (see Hong paragraphs 0062-0065 where predetermined adjusting values as function of the gray difference for the respective variable common voltages V.sub.com1-V.sub.com4 may be stored in an internal or external memory or look-up table); 

the power management circuit comprising a common voltage compensation circuit and an adder (see Lee figure 5, element 2 adder and paragraphs 0048-0053), and the adder integrating the feedback compensation value and a feedback common voltage returned from a feedback point in a display panel through addition obtain an integration result, the common voltage compensation circuit obtaining a common voltage compensation signal based on the integration result and providing the common voltage compensation signal to the display panel (see Hong figure 3 and paragraphs 0062-0065 where the comparator 713 compares the calculated average gray with a reference gray, and then supplies adjusting values, which are used to adjust the variable common voltages V.sub.com1-V.sub.com4 and Lee figure 5, element 2 adder and paragraphs 0048-0053).



the power management circuit (see Hong figure 1, element 710 Variable common voltage generator) comprising a common voltage compensation circuit and an adder (see Lee figure 5, element 2 adder and paragraphs 0048-0053), and the adder integrating the feedback compensation value and a feedback common voltage returned from a feedback point in a display panel through addition obtain an integration result, the common voltage compensation circuit obtaining a common voltage compensation signal based on the integration result and providing the common voltage compensation signal to the display panel (see Hong figure 3 and paragraphs 0062-0065 where the comparator 713 compares the calculated average gray with a reference gray, and then supplies adjusting 

Claims 8-11, 14-15 recite similar claim limitations as claims 2-5, and thus are rejected under similar rational as claims 2-5 detail above.
	

Claim 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, U.S. Patent Publication No. 2004/0169627 and Lee et al, U.S. Patent Publication No. 2015/0185744 in view of Moh et al, U.S. Patent Publication No. 2010/0110058.

Consider claim 6, Hong as modified by Lee teaches all the limitations of claim 1 and further teaches wherein the common voltage compensation circuit comprises: 

the first resistor having the other end connected to an inverting input terminal of an operational amplifier (see Hong figure 3, element R4 resistor, op1 operational amplifier); 

a second resistor having one end connected to the inverting input terminal of the operational amplifier and the other end connected to an output terminal of the operational amplifier (see Hong figure 3, element R5 resistor); 



the output terminal outputting a common voltage compensation signal (see Hong figure 3, element Vcom1 and paragraphs 0053-0073 specifically for example paragraph 0060 where value of each variable common voltage V.sub.com1-V.sub.com4 is determined by the resistance ratio of the input resistor R.sub.4 and the feedback resistor R.sub.5, and for example, the variable common voltage V.sub.com1 is given by the relation V.sub.com1=(1+R.sub.5/R.sub.4).times.- VFB1-(R.sub.5/R.sub.4).times.V.sub.1. Therefore, when a stable voltage is applied to the common electrode 270, V.sub.com1=V.sub.1. As a result, the input voltages V.sub.1-V.sub.4 from the D/A converter 714 can be considered to be equal to the variable common voltage V.sub.com1-V.sub.com4. Consequently, each operating amplifier 715-718 removes noise components such as a peak component to make the variable common voltages V.sub.com1-V.sub.com4 stable, thereby preventing a crosstalk of signals due to the noise components).

Hong is silent regarding a capacitor having one end connected to the output end of the adder and the other end connected to one end of a first resistor.  In the same field of endeavor, display device, Moh teaches a voltage compensating circuit having a capacitor having one end connected to an input terminal and the other end connected to one end of a first resistor so as to remove a direct current 

Claim 12 recites similar claim limitations as claim 6, and thus is rejected under similar rational as claim 6 detail above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasaki et al, U.S. Patent Publication No. 5774099 (liquid crystal device), Feng, U.S. Patent Publication No. 20110102401 (liquid crystal display), Chen, U.S. Patent No. 8054274 (liquid crystal display), Jeong et al, U.S. Patent No. 8299995 (liquid crystal display), Min et al, U.S. Patent Publication No. 20130314393 (liquid crystal display) Wang et al, U.S. Patent Publication No. 2018/0286336 (compensation device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625